Rothrock, Ch. I.
It is unfortunate for these parties that the referee in the former action did not make a report determining all the issues presented, and settling the whole controversy. The court had jurisdiction of the parties and of the subject-matter, and in these latter days it is not the policy of the law to administer partial remedies.
1. hes ADreracata: specific performance, We think the’demurrer in this case was properly overruled. It was adjudged by the decree in the Cedar District Court that Hogue was not entitled to a specific performanee of the contract. This was an end to his claim to the title of the Cedar county farm. He now sets up the same contract as an equitable defense, and while he does not ask, in terms, that the contract be specifically enforced, he seeks, what amounts to the same thing, to set up the contract as a complete bar to a recovery of the land by Painter, the holder of the legal title.
It is true the decree denied the claim of Painter for possession of the land, and for the rents and profits, but it also remitted both parties to their remedies at law. The exact position, then, was this: The legal title was left in Painter, and it was adjudged that Hogue had no equity in the land which he could enforce. When Painter asserted his legal title in this action the only defense Hogue could interpose was a better legal title.
Affirmed.